Citation Nr: 1037984	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  05-02 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina



THE ISSUE

Entitlement to service connection for hypertension (HTN), to 
include as associated with service, herbicide exposure, or as 
secondary to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to February 
1970.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in 
Columbia, South Carolina.

In March 2008, the Board remanded the claim for additional 
evidentiary development.  The case has now been returned to the 
Board for further appellate consideration.  

Service connection has been established for diabetes mellitus, 
coronary artery disease, and diabetic retinopathy with macular 
edema.  


FINDINGS OF FACT

1.  The Veteran did not appear for VA examination which would 
have provided evidence as to the etiology of his HTN.  No reason 
for his failure to report was indicated.

2.  Service connection has been granted for nephropathy with 
coronary artery disease associated with diabetes mellitus, rated 
80 percent disabling; diabetic retinopathy with macular edema 
associated with diabetes mellitus, rated 70 percent disabling; 
and diabetes mellitus, rated 20 percent disabling.  A combined 
100 percent rating has been assigned since March 2005.

3.  The competent medical evidence of record does not establish 
that the Veteran's HTN is of service origin, or that it is 
associated with herbicide exposure, or that it is secondary to or 
aggravated by service-connected disabilities.  




CONCLUSION OF LAW

The criteria for service connection for HTN, to include as 
associated with service, herbicide exposure, or as secondary to 
service-connected disabilities are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107(West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.

First, VA has a duty under the VCAA to notify a Claimant and any 
designated representative of the information and evidence needed 
to substantiate a claim.  In this regard, letters to the Veteran 
from the RO (to include letters in April 2003, May 2003, April 
2004, and April 2008) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection on a direct and 
presumptive basis, and of the division of responsibility between 
the Veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the VCAA 
by way of these letters by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate his claims; (2) informing the Veteran about the 
information and evidence VA would seek to provide; (3) informing 
the Veteran about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to the 
claims.

Second, VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information 
and evidence associated with the claims file consist of his 
service treatment records (STRs), VA medical treatment records, 
private post-service medical treatment records, VA examinations, 
and statements from the Veteran and his representative.  There is 
no indication that there is any additional relevant evidence to 
be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, to specifically include that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In the present appeal, the Veteran was provided with 
notice of this information in the April 2008 letter mentioned 
above.  

Service Connection - In General

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service will 
permit service connection.  To show chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word "chronic".  
When the disease entity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

Continuous service for 90 days or more during a period of war, or 
peace time service after December 31, 1946, and post-service 
development of a presumptive disease such as HTN to a degree of 
10 percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the disease 
was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v 
West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
Additionally, when aggravation of a Veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the Veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).  38 C.F.R. § 3.310 (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

Agent Orange

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted. See Pub. L. No. 107-103, 115 
Stat. 976 (2001).  This law made substantive changes to 38 
U.S.C.A. § 1116 pertaining to presumption of service connection 
for diseases associated with exposure to certain herbicide 
agents.  Effective January 1, 2002, a Veteran who, during active 
military service, served in Vietnam during the period beginning 
in January 1962 and ending in May 1975, is presumed to have been 
exposed to herbicides.  See 66 Fed. Reg. 23168 (May 8, 2001) (to 
be codified at 38 C.F.R. §§ 3.307, 3.309).  Service in the 
Republic of Vietnam includes service in the waters offshore and 
service in other locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

The following diseases shall be service connected if the Veteran 
was exposed to an herbicide agent during active service, even 
though there is no record of such disease during service, and 
provided further that the requirements of 38 C.F.R. § 3.307(d) 
are satisfied:  chloracne or other acneform disease consistent 
with chloracne, Hodgkin's disease, type II diabetes mellitus, 
multiple myeloma, non- Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. 
§ 3.309(e).  VA's Secretary has determined that a presumption of 
service connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted for 
any condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  See 
Notice, 61 Fed. Reg. 414,421 (1996), see also 67 Fed. Reg. 121, 
42,600 (June 24, 2002).  It is noted that there is a new 
presumption proposed for ischemic heart disease as a disorder 
secondary to herbicide exposure, but hypertension is specifically 
excluded from the diagnosis of ischemic heart disease.  See 75 
Fed. Reg. 53,202-53,216 (Aug. 31, 2010).  Thus, this new 
regulation would not provide a basis for granting the claim.

Service connection may be granted for disease which is diagnosed 
after discharge from military service, when all of the evidence 
establishes that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

38 C.F.R. § 3.655 - Failure to Report for VA Examination

When entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall be 
taken in accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, the 
terms examination and reexamination include periods of hospital 
observation when required by VA.  38 C.F.R. § 3.655(a) (2009).

When a Claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  When the examination 
was scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, or 
a claim for increase, the claim shall be denied.  38 C.F.R. § 
3.655(b) (2009).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley 
v. Derwinski, 2 Vet. App. 62 (1992)).  

Background

The Veteran asserts that he has HTN as a result of his active 
military service.  He contends that this condition is the result 
of exposure to herbicides, or the result of or aggravated by his 
other service-connected disabilities.

Service connection has been granted for nephropathy with coronary 
artery disease associated with diabetes mellitus, rated 80 
percent disabling; diabetic retinopathy with macular edema 
associated with diabetes mellitus, rated 70 percent disabling; 
and diabetes mellitus, rated 20 percent disabling.  A combined 
100 percent rating has been assigned since March 2005.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  As 
the Veteran had not been afforded a VA examination to determine 
the nature and etiology of HTN, the Board, in a March 2008 remand 
decision ordered that such an examination be conducted.  

In determining that a remand was necessary the Board noted that 
it was unclear as to when the Veteran was first diagnosed with 
diabetes mellitus or with HTN.  It was  reported that these 
conditions were not indicated during active service.  In the 
March 2008 remand, the Board also noted that post service records 
show that in a March 1980 examination report for work there was 
diagnoses of borderline HTN and rule out diabetes mellitus.  A 
July 1997 private medical report states that the Veteran had been 
diabetic for approximately one year; while later documents report 
that he had had diabetes mellitus since 1980.  There was some 
suggestion that the later date might be when he started taking 
medication.  Likewise, it was reported on his October 2002 VA 
Agent Orange examination that he was diagnosed with HTN 15 years 
ago (approximately 1987), while later reports put the onset of 
HTN around 1981.  The July 1997 private medical report that 
states the Veteran had been diabetic for approximately one year 
also states that he was not hypertensive (listed in the category 
for coronary artery disease risk factors) and that he had no 
history of high blood pressure.  Another July 1997 examination 
report indicates that he was not especially hypertensive or at 
best has not been treated for systemic HTN.  The Board noted that 
some of these records appeared to be based on a history provided 
by the Veteran rather than a review of medical records.  The 
Veteran reported that additional medical records from around 1980 
were unavailable.  A private doctor writing in February 1981 
noted that medication for high blood pressure was administered.

According to a January 2003 VA heart examination the Veteran had 
had diabetes since 1995 and HTN since 1980.  He now reported that 
this information was erroneous, and that he was diagnosed with 
diabetes in 1980 and HTN in 1981.  His wife submitted a statement 
relaying that the Veteran was diagnosed with diabetes prior to 
being diagnosed with HTN.

The Board explained in the March 2008 remand that the evidence in 
this case was somewhat conflicting and because it appeared that 
the Board had insufficient evidence before it to render a 
decision on the claim, additional examination was to be 
conducted, to include obtainment of an examiner's opinion as to 
whether the Veteran's HTN was attributable to his diabetes 
mellitus; or, if possible, an opinion as to whether the Veteran's 
HTN preceded his diabetes mellitus; and whether the Veteran HTN 
was permanently increased in severity as a result of his diabetes 
mellitus, nephropathy, and/or coronary artery disease beyond any 
normal progression of the disorder.  38 C.F.R. § 3.310(b) (2009).

Notice of the scheduled examination was mailed in September 2009 
to the Veteran's residential address of record, and he was 
advised that failure to report for his scheduled exam, without 
good cause, might result in a denial of his claim.  38 C.F.R. 
§ 3.655 (2009).  Review of the record reflects that he failed to 
report for the scheduled examination in October 2009.  He did not 
provide good reason for not appearing for the exam.  

Analysis

Initially, it is noted that the Veteran was informed in September 
2009 that if he failed to appear for examination, VA regulations 
required adjudication on the record.  Thus, the Board is bound to 
proceed with the adjudication of this claim for service 
connection based on the evidence of record.  38 C.F.R. § 3.655 
(2009).  There is no legal or regulatory requirement that VA make 
further efforts to schedule an examination.  While VA has a duty 
to assist the Veteran in the development of claims, the Veteran 
has a duty to cooperate with VA.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).  

Based on the evidence of record, it is not shown that HTN was 
incurred during service or within the one year presumptive period 
thereafter.  The available post- service medical evidence shows 
that the Veteran was evaluated by a private physician in March 
1980 for borderline HTN and "rule out diabetes mellitus."  
Thus, the evidence shows that he was first diagnosed with HTN in 
1980 or over 10 years after service.  A confirmed diagnosis of 
diabetes mellitus was not made until the mid 1990s.  Based on 
this evidence, the Veteran's HTN preexisted his diabetes mellitus 
by many years.  Moreover, as no opinion is of record that 
associates the Veteran's HTN to other service-connected 
disabilities of nephropathy, and coronary artery disease, (and as 
the Veteran failed to report for evaluation which was to provide 
opinions as to such) it cannot be said HTN was caused or 
aggravated by any service-connected disabilities.  Finally, as 
noted, the presumption of service connection normally available 
for Veterans with certain chronic diseases (including HTN) which 
manifest within 1 year of service separation is not applicable as 
HTN was not shown within a year of separation.  38 C.F.R. § 
3.307(a)(3), 3.309(a) (2009).  

Moreover, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for HTN 
based on herbicide exposure.  The Veteran has Vietnam service; 
although he is presumed to have been exposed to herbicides during 
such service, HTN is not one of the diseases associated with 
herbicide exposure for which disability compensation is payable.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2009).  Also, as explained, 
there is no basis to establish service connection under the new 
proposed regulation as HTN is excluded from the definition of 
ischemic heart disease.

The Veteran is competent to testify on factual matters of which 
he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  In this regard, the Board observes that he has 
asserted that he incurred HTN as a result of active service, to 
include as due to exposure to herbicides or the result of or 
aggravated by his other service-connected disabilities.  Although 
the Board does not dispute the Veteran's sincerity, a review of 
his available treatment records does not include a confirmed 
diagnosis of diabetes mellitus until many years after the 
diagnosis of HTN.  Moreover, the Veteran failed to report for a 
scheduled examination which would have provided medical opinion 
as to the etiology of his HTN.  Moreover, he has not otherwise 
provided competent pertinent evidence to establish the 
relationship.

Additional evidence in support of the Veteran's service 
connection claim for HTN is his own lay assertions.  As a lay 
person, he is not competent to opine on medical matters such as 
the etiology of medical disorders.  The record does not show, nor 
does the Veteran contend, that he has specialized education, 
training, or experience that would qualify him to provide an 
opinion on this matter.  As is noted above, the history of when 
the diabetes and the HTN began has varied widely.  Accordingly, 
the Veteran's lay statements are entitled to no probative value.  
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  

Thus, in the absence of a medical nexus between the Veteran's HTN 
and an incident of or finding recorded during active service, and 
no medical nexus evidence that post service HTN is associated 
with service-connected disabilities, Board finds that service 
connection for HTN is not warranted.


ORDER

Entitlement to service connection for HTN, to include as 
associated with service, herbicide exposure, or as secondary to 
service-connected disabilities, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


